Citation Nr: 0610763	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a depressive 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Air Force from 
July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In April 2003, the veteran provided testimony before the 
undersigned Veterans Law Judge during a hearing on appeal at 
the RO.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.

Following the hearing, the Board reviewed the claims folder 
and issued a decision in December 2003.  In that decision, 
the Board found that the evidence did not support the 
veteran's assertions, and as such, the veteran's claim was 
denied.  The veteran was notified of this decision and he 
appealed to the US Court of Appeals for Veterans Claims, 
hereinafter the Court.  The Court issued an Order in May 
2005.  With that Order, the Court vacated the Board's 
December 2003 decision, and remanded the claim for additional 
development and explanation.  Hence, the claim was returned 
to the Board for further action in accordance with the 
Court's instructions.  

It is noted that when the veteran originally began his 
appeal, he was represented by Mr. Richard A. LaPointe, 
Esquire.  Mr. LaPointe represented the veteran until March of 
2006.  At that time, the veteran was notified that Mr. 
LaPointe was retiring from the practice of law.  The veteran 
was told that he could obtain another representative or he 
could represent himself.  The veteran, responding in March 
2006, informed the VA that he would be representing himself.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on the part of the 
veteran.  


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

As reported above, the Board issued a decision on the merits 
of the veteran's claim in December 2003.  That decision 
denied the veteran's claim for entitlement to service 
connection for PTSD and a depressive disorder.  As noted in 
the Court's Order, the Board concluded that the veteran had 
developed a psychiatric disorder prior to service and that 
the disorder had not increased in severity while in he was in 
service.  Moreover, the Board found that the veteran's 
depression was neither incurred in, nor increased in severity 
during, service.  

The Court found that the Board did not fully discuss and 
explain why it had found that a possibly pre-existing 
disorder was not aggravated by military service.  Moreover, 
it concluded that the Board did not apply the two prong 
presumption-of-soundness standard of Wagner v. Principi, 370 
F. 3d 1089 (Fed Cir. 2004).  This standard has since been 
clarified by the VA General Counsel.

The VA General Counsel has determined that, contrary to 38 
C.F.R. § 3.304(b), the statute provides that the presumption 
of soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and that it was not aggravated by service.  Under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) imposes a requirement not authorized by 
38 U.S.C.A. § 1111, it is inconsistent with the statute.  See 
VAOPGCPREC 3-2003; see also Skinner v. Brown, 27 F.3d 1571, 
1574 (Fed. Cir. 1994). 

The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA shows 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

Additionally, in deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the VA must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).

Based on the above, it is the Board's determination that the 
claim must be returned to the RO (through the AMC) so that 
the veteran may be fully informed of the information that is 
needed so that he may prevail on his claim.  This is 
especially true since the veteran is now representing himself 
and no longer has an attorney, or an accredited 
representative, to assist him in his appeal.  This means that 
the veteran must be specifically told that the evidence must 
show that any pre-existing disability was aggravated by his 
service.  Moreover, the veteran must be provided with a 
supplemental statement of the case that includes a discussion 
of the ramifications of VAOPGCPREC 3-2003 and the holding in 
Wagner when considering whether service connection is 
warranted for any of his psychiatric disorders and should 
consider whether the veteran should be granted service 
connection on a direct, presumptive, chronicity of the 
disorder, or aggravation basis.

Also, the Board's now vacated decision was based upon, in 
part, the VA Psychiatric Examination that was accomplished in 
June 2001.  That examination was based on a review of the 
available records located in the claims folder.  However, 
there is no indication that the examiner had the opportunity 
to review the veteran's Social Security Administration (SSA) 
medical records - records and reports that were used to grant 
SSA benefits to the veteran.  Hence, it is the determination 
of the Board that another medical examination of the veteran 
should be conducted.  Such action is required so that the VA 
fulfills its duty to assist the veteran and so that the 
veteran may be fully apprised of the information used to 
either allow or deny his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005), 38 C.F.R. § 3.159(b)(1) (2005), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPGCPREC 7-2004 are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO/AMC must inform the claimant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations and how these 
apply to the appellant's service 
connection claim, including aggravation 
of a pre-existing service disability; (2) 
about the information and evidence not of 
record that is necessary to substantiate 
his claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

3.  The RO/AMC should schedule the 
veteran for a VA psychiatric examination, 
by the appropriate specialist, to 
evaluate his claimed psychiatric 
disabilities.  The claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder, 
including any records obtained from the 
Social Security Administration.

a.  The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from PTSD and/or depression, and, 
if so, the etiology of the claimed 
disorder.

b.  The examiner is requested to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury or the 
veteran's military service in general.

c.  The examiner should further opine 
whether any found disability pre-existed 
service, and if so, whether the condition 
was aggravated by the veteran's military 
service.  In other words, if an 
identified disability is found to have 
existed prior to service entrance, the 
examiner should opine whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the disability increased in severity 
beyond its normal progression during 
active service.  A complete analysis must 
be provided, and the citing of recognized 
medical treatises in the doctor's 
analysis that clearly support his/her 
ultimate conclusions would be appreciated 
and welcomed.  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
any determination remains unfavorable to the veteran, he 
should be provided with a supplemental statement of the case, 
which discusses the ramifications of VAOPGCPREC 3-2003 and 
the holding in Wagner, supra and fully sets forth the 
controlling law and regulations pertinent to the issues on 
appeal, including 38 C.F.R. §§ 3.102, 3.159, 3.304(b), 3.306, 
3.307(a), (c), and (d), and 3.309(a) (2005), as well as a 
summary of the evidence.

An appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


